

	

		II

		Calendar No. 204

		109th CONGRESS

		1st Session

		S. 113

		[Report No. 109–136]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein (for

			 herself, Mr. Coburn, and

			 Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		

			September 12, 2005

			Reported by Mr. McCain,

			 without amendment

		

		A BILL

		To modify the date as of which certain tribal land of the

		  Lytton Rancheria of California is deemed to be held in trust.

	

	

		1.Lytton Rancheria of

			 CaliforniaSection 819 of the

			 Omnibus Indian Advancement Act (114 Stat. 2919) is amended by

			 striking the last sentence.

		

	

		September 12, 2005

		 Reported without amendment

	

